ORDER
PER CURIAM.
Alexander Traína appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without a hearing in that: (1) his trial counsel promised him he could successfully raise a jurisdictional claim under the Interstate Agreement on Detainers Act (hereinafter “IADA”) after pleading guilty; (2) his trial counsel failed to inform him that by pleading guilty he barred any claim he had based upon the statutory guarantee to a speedy trial under the IADA; and (3) the trial court abused its discretion in overruling his motion to dismiss the charges against him based on the IADA, where he made a good faith effort to invoke its provisions.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion’s court decision was not clearly erroneous because trial counsel’s failure to object constituted trial strategy. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed. Rule 84.16(b).